Beck, P. J.
Belfor, as trustee in bankruptcy for Red Diamond Motors Incorporated, filed an equitable petition in Fulton superior court against a number of alleged subscribers to the capital stock of the bankrupt corporation, some of the defendants residing in Fulton County, and others residing in other counties; the plaintiff in error, Story, being a resident of Clarke County. Story filed a plea to the jurisdiction, and also filed (subject to his plea to the jurisdiction) a demurrer to the petition. The plea to the jurisdiction and the demurrer both raise the contention that the superior court of.Fulton County is without jurisdiction of Story, the plaintiff' in error, he being a resident of Clarke County. The contention is also made that there is a misjoinder of parties defendant and causes of action, and that the petition is multifarious. Held: that under the decision of the case of Spratling v. Westbrook, 140 Ga. 625 (79 S. E. 536), holding that a trustee in bankruptcy of an insolvent eorporatiion may, in one eq'uitable action, recover from any number of the stockholders of the corporation their unpaid stock subscriptions, and other decisions laying down the same doctrine, the court properly overruled the demurrer and sustained the motion to strike the plea to the jurisdiction. See, in connection with the ease cited above, Allen v. Grant, 122 Ga. 552 (50 S. E. 494); Carlisle v. Ottley, 143 Ga. 797 (85 S. E. 1010, L. R. A. 1917C, 395, Ann. Cas. 1917A, 573); Chappell v. Lowe, 145 Ga. 717 (89 S. E. 777). These cases, upon review in so far as they relate to the question involved in the instant case, are adhered to. Judgment affirmed.

All the Justioes concur.